Title: To Alexander Hamilton from Richard Harison, 12 July 1790
From: Harison, Richard
To: Hamilton, Alexander


New York 12 July 1790.
Sir

Your Letter of the 3d. Instant was left at my House during my Absence upon the Circuit, or it would have recieved an earlier Answer.
I have since my Return considered the Case therein mentioned, with the several Acts referred to; and the Result in my Mind is notwithstanding the peculiar Wording of the repealing Clause that the Conduct of the Collectors is to be considered as warranted by Law. I am apprised of the Distinction between the mere Repeal of a Statute, and the declaring it to be null & void. This Distinction I think can only take Place with Respect to continuing Acts, such as Leases, granted when warranted by a Statute afterwards declared to be null, & which therefore are avoided as to the Remainder of the Term. But to apply the Rule to the Case under Consideration would be to make the Officers of Government responsible for having acted according to Law, and therefore would be Subversive of every Principle of Justice. I am persuaded that it could not have been the Intention of the Legislature that the repealing Clause should operate in such a Manner, and Arguments to that Effect might be drawn even from the Words themselves.
I am with the utmost Respect, Sir, Your obedt Servt. &ca.
Hon. Alexr Hamilton Esqr.

